Case 7:19-cv-00848-MFU-RSB Document 28 Filed 07/07/20 Page 1 of 1 Pageid#: 89




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

MINS SHAQUEILE WILKERSON,                       )
     Plaintiff,                                 )       Civil Action No. 7:19cv00848
                                                )
v.                                              )       MEMORANDUM OPINION
                                                )
FRANK MARDAVICH, et al.,                        )       By: Michael F. Urbanski
    Defendants.                                 )       Chief United States District Judge

        Plaintiff Mins Shaqueile Wilkerson, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983. By conditional filing orders entered December 17 and 30, 2019, the

court advised that Wilkerson must notify the court immediately in writing upon any transfer or

release and must provide the court with a new address. See ECF Nos. 3 and 5. On July 6, 2020,

the court’s Roseboro notice (ECF No. 26) was returned to the court as undeliverable and with no

forwarding address. See ECF No. 27. Wilkerson has not provided the court with an updated

address as required by the court’s orders. Accordingly, the court will dismiss Wilkerson’s

complaint without prejudice. Wilkerson is advised that the claims raised in this action may be

refiled in a separate action, subject to the applicable statute of limitations.
                     7thday of July, 2020.
        ENTER: This ____
                                                                                  Mike Urbanski
                                                                                  cn=Mike Urbanski, o=US Courts, ou=Western
                                                                                  District of Virginia,
                                                                                  email=mikeu@vawd.uscourts.gov, c=US
                                                        ____________________________________
                                                                                  2020.07.07 14:10:54 -04'00'


                                                        Michael F. Urbanski
                                                        Chief United States District Judge
